Title: To George Washington from Richard Bowen to Bartholomew Dandridge, 12 August 1796
From: Bowen, Richard
To: Dandridge, Bartholomew


        
          Sir
          [c.12 Aug. 1796]
        
        As above is the acct for advertising the President’s farms. your remitting the amount per post will much oblige. If you have

opportunities to Alexandria, it may be lodged in the hands of Mr McRea, post master, who will send it on by the rider to this place (Anthony Moore) whose receipt in my behalf shall be sufficient. Am, Sir, your hble Sert
        
          Richd Bowen
        
      